Title: Poor Richard, 1737
From: Franklin, Benjamin
To: 


Courteous and kind Reader,
This is the fifth Time I have appear’d in Publick, chalking out the future Year for my honest Countrymen, and foretelling what shall, and what may, and what may not come to pass; in which I have the Pleasure to find that I have given general Satisfaction. Indeed, among the Multitude of our astrological Predictions, ’tis no wonder if some few fail; for, without any Defect in the Art itself, ’tis well known that a small Error, a single wrong Figure overseen in a Calculation, may occasion great Mistakes: But however we Almanack-makers may miss it in other Things, I believe it will be generally allow’d That we always hit the Day of the Month, and that I suppose is esteem’d one of the most useful Things in an Almanack.
As to the Weather, if I were to fall into the Method my Brother J----n sometimes uses, and tell you, Snow here or in New England,—Rain here or in South-Carolina, —Cold to the Northward, —Warm to the Southward, and the like, whatever Errors I might commit, I should be something more secure of not being detected in them: But I consider, it will be of no Service to any body to know what Weather it is 1000 miles off, and therefore I always set down positively what Weather my Reader will have, be he where he will at the time. We modestly desire only the favourable Allowance of a day or two before and a day or two after the precise Day against which the Weather is set; and if it does not come to pass accordingly, let the Fault be laid upon the Printer, who, ’tis very like, may have transpos’d or misplac’d it, perhaps for the Conveniency of putting in his Holidays: And since, in spight of all I can say, People will give him great part of the Credit of making my Almanacks, ’tis but reasonable he should take some share of the Blame.
I must not omit here to thank the Publick for the gracious and kind Encouragement they have hitherto given me: But if the generous Purchaser of my Labours could see how often his Fi’-pence helps to light up the comfortable Fire, line the Pot, fill the Cup and make glad the Heart of a poor Man and an honest good old Woman, he would not think his Money ill laid out, tho’ the Almanack of his Friend and Servant
  R. Saunders
  were one half blank Paper.


Rattle-Snake Herb.
The Indians long made a Secret of the Herb they used in curing the Bite of that venemous Reptile a Rattle-Snake: but since some curious Persons among the English have fully discover’d and are now well acquainted with it, I hope it will be an acceptable Service to these Parts of the World, if I make it more publick by the following Description, with the Figure of a Leaf of it.
The Top and Branches of the Plant are thick set with small yellow flowers in August and September. It is a Species of Golden-Rod, known from the other Sorts by the smoothness of the Leaf, and its pungent Taste, and occasioning when chewed and swallow’d, a small Stoppage of the Breath, and Contraction in the Throat; and the Stalk, which is in some Places less than a yard in height when at full Growth, in others more, is of a dull purple colour, and smooth, and cover’d with a fine blue Dust, like that on many of the English Plums. It grows in most Wood-Lands, but under the Shade of Trees is seldom rank or large, or with more than one, two or three Stalks. It is also found on the Banks of dry Ditches, and sometimes in them, and in Hedge-Rows: But it is most luxuriant near to Run Sides, if the Soil be rich, and not too moist, nor too much shaded. The Root continues over the Winter, and if set in a good Garden, will send forth (in the 2d or 3d Year) at least 50 Stalks. The Plant shoots early in the Spring and withers late in the Fall.
The Indians use it variously; sometimes they bruise it between Stones, sometimes chew it and spit in the Patient’s Mouth, some lay it to the Wound, others about the Wound, sometimes they boil it and give the Water to drink, washing the Wound with it likewise: but always some of it is to be swallowed, either with the Spittle or with Water.
The Leaf figur’d in the Margin is one of the largest; for the most part they are not near so big though the Shape be the same.


Hints for those that would be Rich.
The Use of Money is all the Advantage there is in having Money.
For £6 a Year, you may have the Use of £100 if you are a Man of known Prudence and Honesty.
He that spends a Groat a day idly, spends idly above £6 a year, which is the Price of using £100.
He that wastes idly a Groat’s worth of his Time per Day, one Day with another, wastes the Privilege of using £100 each Day.
He that idly loses 5s. worth of time, loses 5s. and might as prudently throw 5s. in the River.
He that loses 5s. not only loses that Sum, but all the Advantage that might be made by turning it in Dealing, which by the time that a young Man becomes old, amounts to a comfortable Bag of Money.
Again, He that sells upon Credit, asks a Price for what he sells, equivalent to the Principal and Interest of his Money for the Time he is like to be kept out of it: therefore
He that buys upon Credit, pays Interest for what he buys.
And he that pays ready Money, might let that Money out to Use: so that
He that possesses any Thing he has bought, pays Interest for the Use of it.
Consider then, when you are tempted to buy any unnecessary Housholdstuff, or any superfluous thing, whether you will be willing to pay Interest, and Interest upon Interest for it as long as you live; and more if it grows worse by using.
Yet, in buying Goods, ’tis best to pay ready Money, because,
He that sells upon Credit, expects to lose 5 per Cent. by bad Debts; therefore he charges, on all he sells upon Credit, an Advance that shall make up that Deficiency.
Those who pay for what they buy upon Credit, pay their Share of this Advance.
He that pays ready Money, escapes or may escape that Charge.
A Penny sav’d is Twopence clear, A Pin a day is a Groat a Year. Save and have. Every little makes a mickle.

XI Mon. January hath xxxi days.

God offer’d to the Jews Salvation
And ’twas refus’d by half the Nation:
Thus, (tho’ ’tis Life’s great Preservation)
Many oppose Inoculation.
We’re told by one of the black Robe
The Devil inoculated Job:
Suppose ’tis true, what he does tell;
Pray, Neighbours, Did not Job do well?

The greatest monarch on the proudest throne, is oblig’d to sit upon his own arse.
  The Master piece of Man, is to live to the purpose.
  He that steals the old man’s supper, do’s him no wrong.
XII Mon. February hath xxviii days.
  
The Thracian Infant, entring into Life,
Both Parents mourn for, both receive with Grief:
The Thracian Infant snatch’d by Death away,
Both Parents to the Grave with Joy convey.
This, Greece and Rome, you with Derision view;
This is meer Thracian Ignorance to you:
But if you weigh the Custom you despise,
This Thracian Ignorance may teach the wise.

  A countryman between 2 Lawyers, is like a fish between two cats.
  He that can take rest is greater than he that can take cities.
  The misers cheese is wholesomest.
  Felix quem, &c.
I Mon. March hath xxxi days.
  
Doris, a Widow, past her Prime,
Her Spouse long dead, her Wailing doubles;
Her real Griefs increase by Time;
What might abate, improves her Troubles.

Those Pangs her prudent Hopes supprest,
Impatient now, she cannot smother,
How should the helpless Woman rest?
One’s gone; — nor can she get another.

  Love and lordship hate companions.
  The nearest way to come at glory, is to do that for conscience which we do for glory.
  There is much money given to be laught at, though the purchasers don’t know it; witness A’s fine horse, and B’s fine house.
II Mon. April hath xxx days.
  
A Nymph and a Swain to Apollo once pray’d;
The Swain had been jilted, the Nymph been betray’d.
They came for to try if his Oracle knew
E’er a Nymph that was chast or a Swain that was true.
Apollo stood mute, and had like t’have been pos’d;
At length he thus sagely the question disclos’d:
He alone may be true in whom none will confide,
And the nymph may be chast that has never been tryd.

  He that can compose himself, is wiser than he that composes books.
  Poor Dick, eats like a well man, and drinks like a sick.
  After crosses and losses men grow humbler and wiser.
Love, Cough, and a Smoke, can’t well be hid.
III Mon. May hath xxxi days.
  
Rich Gripe does all his Thoughts and Cunning bend
T’encrease that Wealth he wants the Soul [to] spend:
Poor Shifter does his whole Contrivance set,
To spend that Wealth he wants the Sense to get.
How happy would appear to each his Fate,
Had Gripe his Humour, or he Gripe’s Estate?

Kind Fate and Fortune, blend ’em if you can,
And of two Wretches make one happy Man.

  Well done is better than well said.
  
Fine linnen, girls and gold so bright,
Chuse not to take by candle-light.

  He that can travel well afoot, keeps a good horse.
  There are no ugly Loves, nor handsome Prisons.
  No better relation than a prudent and faithful Friend.
IV Mon. June hath xxx days.
  
Boy, bring a Bowl of China here,
Fill it with Water cool and clear:
Decanter with Jamaica right,
And Spoon of Silver clean and bright,
Sugar twice-fin’d, in pieces cut,
Knife, Sieve and Glass, in order put,
Bring forth the fragrant Fruit, and then
We’re happy till the Clock strikes Ten.

  A Traveller should have a hog’s nose, deer’s legs, and an ass’s back.
  At the working man’s house hunger looks in but dares not enter.
  A good Lawyer a bad Neighbour.
V Mon. July hath xxxi days.
  
Impudent Jack, who now lives by his Shifts,
Borrowing of Driblets, boldly begging Gifts;
For Twenty Shillings lent him t’other Day
(By one who ne’er expected he would pay)
On his Friend’s Paper fain a Note wou’d write;
His Friend, as needless, did refuse it quite;
Paper was scarce, and ’twas too hard, it’s true,
To part with Cash, and lose his Paper too.

Certainlie these things agree,
The Priest, the Lawyer, and Death all three:
Death takes both the weak and the strong.
The lawyer takes from both right and wrong,
And the priest from living and dead has his Fee.

  The worst wheel of the cart makes the most noise.
VI Mon. August hath xxxi days.
  
On his Death-bed poor Lubin lies;
His Spouse is in Despair;
With frequent Sobs, and mutual Cries,
They both express their Care.
A diff’rent Cause, says Parson Sly,
The same Effect may give;
Poor Lubin fears that he shall die;
His Wife, that he may live.

  Don’t misinform your Doctor nor your Lawyer.

I never saw an oft-transplanted tree,
Nor yet an oft-removed family,
That throve so well as those that settled be.

VII Mon. September hath xxx days.
  
To-morrow you’ll reform, you always cry;
In what far Country does this Morrow lie,
That ’tis so mighty long e’er it arrive?
Beyond the Indies does this Morrow live?
’Tis so far-fetch’d, this Morrow, that I fear,
’Twill be both very old, and very dear.
To-morrow I’ll reform, the Fool does say:
To day it self’s too late; the Wise did yesterday.

  Let the Letter stay for the Post, and not the Post for the Letter.
  Three good meals a day is bad living.

  Tis better leave for an enemy at one’s death, than beg of a friend in one’s life.
  
To whom thy secret thou dost tell,
To him thy freedom thou dost sell.

  VIII Mon. October hath xxxi days.
  
On T.T. who destroy’d his Landlord’s fine Wood.
Indulgent Nature to each kind bestows,
A secret Instinct to discern its Foes:
The Goose, a silly Bird, avoids the Fox;
Lambs fly from Wolves; and Sailors steer from rocks;
A Rogue the Gallows, as his Fate, foresees,
And bears the like Antipathy to Trees.

  If you’d have a Servant that you like, serve your self.
  He that pursues two Hares at once, does not catch one and lets t’other go.
  If you want a neat wife, chuse her on a Saturday.
  If you have time dont wait for time.
IX Mon. November hath xxx days.
  
You say you’ll spend Five hundred Pound
The World and Men to know,
And take a Tour all Europe round,
Improving as you go.
Dear Sam, in search of others Sense,
Discover not your own;
But wisely double the Expence
That you may pass unknown.

Tell a miser he’s rich, and a woman she’s old, you’ll get no money of one, nor kindness of t’other.
  Don’t go to the doctor with every distemper, nor to the lawyer with every quarrel, nor to the pot for every thirst.

X Mon. December hath xxxi days.
  
Women are Books, and Men the Readers be,
Who sometimes in those Books Erratas see;
Yet oft the Reader’s raptur’d with each Line,
Fair Print and Paper fraught with Sense divine;
Tho’ some neglectful seldom care to read,
And faithful Wives no more than Bibles heed.
Are Women Books? says Hodge, then would mine were
An Almanack, to change her every Year.

  The Creditors are a superstitious sect, great observers of set days and times.
  The noblest question in the world is What Good may I do in it?
  Nec sibi, sed toto, genitum se credere mundo.
  Nothing so popular as Goodness.

  
    Of the Eclipses, 1737.
There will be four Eclipses this Year, two of the Sun and two of the Moon.
The first is a great and visible Eclipse of the Sun, Feb. 18. beginning at 8 h. 1 m. A.M. middle at 9 h. 11 m. end at 10 h. 20 m. Digits eclipsed near nine, on the upper side of the Sun.
The second is of the Moon, March 5. at 10 h. 34 m. in the morning, therefore invisible here.
The third is of the Sun, Aug. 14. at 7 h. 30 m. P.M. invisible also.
The fourth is a visible Defect of the Moon, Aug. 28. beginning 9 h. 40 m. P.M. the middle at 10 h. 51 m. End near midnight. Digits eclipsed five and a quarter.
In my last, on the second Eclipse which was of the Moon, March 1736, celebrated in ♎︎ or the Balance, I hinted, That Germany would be weighed and found wanting. The Course of the Year (I speak without Boasting) has verified that Prediction; for that Empire now weighed in the Balance of Europe, is found to want two Kingdoms, to wit Naples and Sicily. May the Doubts I expressed concerning the Empire itself, prove groundless as to Germany, and be verified in the Turkish Dominion. Tekel, Peres.
In my last I published some Enigmatical Prophecies, which I did not expect any one would take for serious Predictions. The Explanation I promised, follows, viz.
1. The Water of the Sea and Rivers is raised in Vapours by the Sun, is form’d into Clouds in the Air, and thence descends in Rain. Now when there is Rain overhead, (which frequently happens when the Wind is at N.E.) the Cities and Places on the Earth below, are certainly under Water.
2. The Power with which we were not then at War, but which, it was said, would take many full laden Vessels out of our Ports before the End of the Year, is The Wind, whose Forces also are not descried either coming or going.
3. The Army which it was said would land in Virginia, Maryland, and the Lower Counties on Delaware, were not Musketeers with Guns on their Shoulders as some expected; but their Namesakes, in Pronunciation, tho’ truly spelt Moschitos, arm’d only with a sharp Sting. Every one knows they are Fish before they fly, being bred in the Water; and therefore may properly be said to land before they become generally troublesome.


A Wonderful Prophecy
For January 1737, which consists entirely of odd Figures.
  
E’er of this odd odd Year one Month has roll’d,
What Wonders, Reader, shall the World behold!
Four Kings with mighty Force shall Albion’s Isle
Infest with Wars and Tumults for a while;
Then some shall unexpected Treasures gain,
While some mourn o’er an empty Purse in vain:
And many a christian’s Heart shall ake for Fear,
When they the dreadful Sound of Trump shall hear.
Dead Bones shall then be tumbled up and down,
In every City and in every Town.


